Exhibit 10.14

 

EXECUTIVE OFFICER CHANGE IN CONTROL SEVERANCE AGREEMENT (JOSEPH CANOSA) THIS
EXECUTIYJ: OFFICER CHANGE IN CONTROL SEVERANCE AGREEMENT is made thisb ay of
July, 2017, by and between BENEFICIAL BANK, a Pennsylvania chartered savings
bank (the "Bank") and JOSEPH CANOSA (the "Executive") and BENEFICIAL BANCORP,
INC., a Maryland corporation and the holding company for the Bank (the
"Company"), as guarantor (the "Agreement"). WHEREAS, to continue to encourage
Executive's dedication to his assigned duties in the face of potential
distractions arising from the prospect of a Change in Control, the Bank wishes
to provide certain benefits and payments in the event Executive's employment is
terminated involuntarily without Cause or voluntarily for Good Reason within
twelve (12) months of a Change in Control. NOW THEREFORE, in consideration of
these premises and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows. 1. Termination after a Change in Control. (a) Cash benefit.
Notwithstanding any other provisions in this Agreement, if the Executive's
employment terminates involuntarily but without Cause (as defined in paragraph
(d) of this Section 1) or voluntarily but with Good Reason (as defined in
paragraph (e) of this Section 1), in either case within 12 months after a Change
in Control, the Bank shall make a lump-sum cash payment equal to three (3) times
the sum of Executive's; (i) base salary (at the rate in effect immediately prior
to the Change in Control or, if higher, the rate in effect when the Executive
te1minates employment) and (ii) the most recent bonus paid by the Company and/or
the Bank. Unless a delay in payment is required under Section 1(b) of this
Agreement, the payment required under this Section 1(a) shall be made within
five (5) business days after the Executive's employment termination. (b) Payment
of the cash benefit. If the Executive is a "specified employee" within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
"Code") at the time his employment terminates and the cash severance benefit
under Section 1(a) is considered defe1Ted compensation under Section 409A of the
Code, and finally if an exemption from the six-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available, payment of the benefit
under Section l(a) shall be delayed and shall be made to the Executive in a
single lump sum without interest on the first business day of the seventh (ih)
month after the month in which the Executive's employment te1minates, subject to
Section 16 of this Agreement. (c) Change in Control defined. For purposes of
this Agreement, a "Change in US2008 13067656 2

GRAPHIC [g10451kmi001.gif]

 


Control" means any of the following events: (i) Merger: The Company or the Bank
merges into or consolidates with another corporation, or merges another
corporation into the Company or the Bank, and as a result less than a majority
of the combined voting power of the resulting corporation immediately after the
merger or consolidation is held by persons who were stockholders of the Company
or the Bank immediately before the merger or consolidation. (ii) Acquisition of
Significant Share Ownership: There is filed, or required to be filed, a report
on Schedule 13D or another form or schedule (other than Schedule 13G) required
under Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, if the
schedule discloses that the filing person or persons acting in concert has or
have become the beneficial owner of 25% or more of a class of the Company's
voting securities, but this clause (ii) shall not apply to beneficial ownership
of Company voti ng shares held in a fiducia1y capacity by an entity of which the
Company directly or indirectly beneficially owns 50% or more of its outstanding
voting securities. (iii) Change in Board Composition: During any period of two
consecutive years, individuals who constitute the Company's or the Bank's Board
of Directors at the beginning of the two-year period cease for any reason to
constitute at least a majority of the Company's or the Bank's Board of
Directors; provided, however, that for purposes of this clause (iii), each
director who is first elected by the board (or first nominated by the board for
election by the stockholders) by a vote of at least two-thirds (2/3) of the
directors who were directors at the beginning of the two-year period shall be
deemed to have also been a director at the beginning of such period; or (iv)
Sale of A ssets: The Company or the Bank sells to a third party all or
substantially all of its assets. (d) Cause defined. For ptrrposes of this
Agreement involunta1y termination of the Executive's employment shall be
considered te1mination with Cause if the Executive sha ll have been terminated
for any of the following reasons: (i) (ii) (iii) (iv) (v) Personal dishonesty;
Willful misconduct; Breach of fiducia1y duty involving personal profit;
Intentional failure to perform stated duties; Willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) that reflect
adversely on the reputation of the Bank or the Company, any felony conviction,
any violation of law 2 US2008 13067656 2

GRAPHIC [g10451kmi002.gif]

 


involving moral turpitude or any violation of a flnal cease-and-desist order; or
(vi) Material breach by Executive of any provision of this Agreement.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause by the Bank or the Company unless there shall have been
delivered to Executive a copy of a resolution duly adopted by the aff11mative
vote of a majority of the entire membership of the Board at a meeting of such
Board called and held for the purpose (after reasonable notice to Executive and
an opportunity for Executive to be heard before the Board with counsel), of
finding that, in the good faith opinion of the Board, Executive was guilty of
the conduct described above and specifying the particulars thereof. (e) Good
Reason defined. For purposes of this Agreement, "Good Reason" shall exist if,
without the Executive's express written consent, the Bank materially breaches
any of its respective obligations under this Agreement. Without limitation, such
a material breach shall be deemed to occur upon any of the following:
Amaterialdiminutionor reductionin theExecutive's responsibilities or authority
(including reporting responsibilities) in connection with the Executive's
employment with the Bank; (1) (2) A material reduction in Executive's base
salary below the amount Executive was entitled to receive prior to the Change in
Control; or (3) A relocation of the Executive's principal business office by
more than thirty (30) miles from its cunent location. Good Reason shall not
exist tmless and until Executive provides the Banlc with written notice of the
events alleged to constitute Good Reason within ninety (90) days of Executive's
knowledge of the initial occurrence of such events, and the Bank (or its
successor) fails to cure such event within thirty (30) days of receipt of such
notice, if curable. Executive must terminate employment with the Bank within
ninety (90) days following the expiration of such cure period for the
termination to be on account of Good Reason. 2. Continuation of Benefits. (a)
Benefits. Subject to Section 2(b) of this Agreement, if the Executive's
employment terminates involuntarily but without Cause or voluntarily but for
Good Reason within twelve (12) months after a Change in Control, the Bank sha ll
continue or cause to be continued life and health insurance coverage
substantially identical to the coverage maintained for the Executive before
termination and in accordance with the same schedule prevailing before
employment termination. The insurance coverage shall cease thirty-six (36)
months after the Executive's termination. (b) Alternative lump-sum cash payment.
If (x) under the terms of the applicable 3 US2008 13067656 2

GRAPHIC [g10451kmi003.gif]

 


policy or policies for the insurance benefits specified in Section 2(a) it is
not possible to continue the Executive's coverage, or (y) if when employment
tetmination occurs the Executive is a specified employee within the meaning of
Section 409A of the Code, if any of the continued insurance coverage benefits
specified in Section 2(a) would be considered deferred compensation under
Section 409A of the Code, and finally if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available for that
particular insurance benefit, instead of continued insurance coverage under
Section 2(a) the Bank shall pay or cause to be paid to the Executive in a single
lump sum an amount in cash equal to the present value of the Bank's projected
cost to maintain that particular insurance benefit had the Executive's
employment not terminated, assuming continued coverage for thirty-six (36)
months. The lump-sum payment shall be made within five (5) business days after
employment termination or, if the Executive is a specified employee within the
meaning of Section 409A of the Code and an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available, on the
first business day of the seventh month after the month in which the Executive's
employment terminates, subject to Section 16 of this Agreement. 3. Termination
for Which No Benefits Are Payable. Despite anything in this Agreement to the
contraty, the Executive shall be entitled to no benefits under this Agreement if
the Executive's employment terminates with Cause, if the Executive dies while
actively employed by the Bank, or if the Executive becomes totally disabled
while actively employed by the Bank. For purposes of this Agreement, the term
"totally disabled" means that because of injmy or sickness the Executive is
unable to perform the Executive's duties. The benefits, if any, payable to the
Executive or the Executive's beneficiary or estate relating to the Executive's
death or disability shall be determined solely by such benefit plans or
arrangements as the Bank may have with the Executive relating to death or
disability, not by this Agreement. 4. Term of Agreement. (a) The tetm of this
Agreement shall consist of: (i) the period commencing on the Effective Date and
ending July made pursuant to this Section 4. , 2019, plus (ii) any and all
extensions of the initial term (b) Commencing on July_, 2018 (the "anniversary
date") and continuing on each anniversary date thereafter, the disinterested
members of the Board of Directors of the Bank may extend the Agreement term, so
that the remaining term of the Agreement, following Board action, will be two
(2) years, unless Executive elects not to extend the term of this Agreement by
giving proper written notice. The Board of Directors of the Bank will review the
Agreement and Executive's performance annually for purposes of determining
whether to extend the Agreement term and will include the rationale and results
of its review in the minutes of the meetings. The Board of Directors of the Bank
will notify Executive as soon as possible after each annual review whether it
has determined to extend the Agreement. 5. Change in Control Best Payments
Determination. Notwithstanding any other provision of this Agreement to the
contrary, if payments made or benefits provided pursuant to Sections 1 and 2 or
otherwise from the Bank, the Company or 4 US2008 13067656 2

GRAPHIC [g10451kmi004.gif]

 


any affiliate of the Bank or the Company are considered "parachute payments"
under Section 280G of the Internal Revenue Code of 1986, as amended (the
"Code"), then such payments or benefits shall be limited to the greatest amount
that may be paid to Executive under Section 280G of the Code without causing any
loss of deduction to the Company or its affiliates under such section, but only
if, by reason of such reduction, the net after tax benefit to Executive shall
exceed the net after tax benefit if such reduction were not made. "Net after tax
benefit" for purposes of this Agreement shall mean the sum of (i) the total
amounts payable to Executive under Sections 1 and 2, plus (ii) all other
payments and benefits which the Executive receives or then is entitled to
receive from the Bank, the Company or any affiliate of the Bank or the Company
that would constitute a "parachute payment" within the meaning of Section 280G
of the Code, less (iii) the amount of federal, state and local income and
payroll taxes payable with respect to the foregoing calculated at the maximum
marginal tax rates for each year in which the foregoing shall be paid to
Executive (based upon the rate in effect for such year as set forth in the Code
at the time of tetmination of Executive's employment), less (iv) the amount of
excise taxes imposed with respect to the payments and benefits described in (i)
and (ii) above by Section 4999 of the Code. The determination as to whether and
to what extent payments are required to be reduced in accordance with this
Section 5 shall be made at the Bank's expense by an accounting firm or law firm
experienced in such matters. Any reduction in payments required by this Section
5 shall occur in the following order: (i) any cash severance, (ii) any other
cash amount payable to Executive, (iii) any benefit valued as a "parachute
payment," (iv) the acceleration of vesting of any equity awa rds that are
options, and (v) the acceleration of vesting of any other equity awards. Within
any such category of payments and benefits, a reduction shall occur first with
respect to amounts that are not "deferred compensation" withi n the meaning of
Section 409A of the Code and then with respect to amounts that are. In the event
that acceleration of compensation fi-om equity awards is to be reduced, such
acceleration of vesting shall be canceled, subject to the immediately preceding
sentence, in the reverse order of the date of grant. 6. This Agreement Is Not an
Employment Contract. The parties hereto acknowledge and agree that (x) this
Agreement is not a management or employment agreement and (y) nothing in this
Agreement sha ll give the Executive any rights or impose any obligations to
continued employment by the Bank or any subsidiary or successor of the Bank. 7.
Withholding of Taxes. The Bank may withhold from any benefits payable under this
Agreement all Federal, state, local or other taxes as may be required by law,
governmental regulation, or mling. 8. Successors and Assigns. (a) This Agreement
shall inure to the benefit of and be binding upon any corporate or other
successor to the Company and the Bank which shall acquire, directly or
indirectly, by merger, consolidation, purchase or otherwise, all or
substantially all of the assets or stock of the Company and the Bank. 5 US2008
13067656 2

GRAPHIC [g10451kmi005.gif]

 


(b) Since the Company and the Bank are contracting for the unique and personal
skills of Executive, Executive shall be precluded from assigning or delegating
his rights or duties hereunder without first obtaining the written consent of
the Company and the Bank. 9. Notices. All notices, requests, demands and other
communications in connection with this Agreement shall be made in writing and
shall be deemed to have been given when delivered by hand or 48 hours after
mailing at any general or branch United States Post Office, by registered or
cetiified mail, postage prepaid, addressed to the Company and/or the Bank at
their principal business offices and to Executive at his home address as
maintained in the records of the Company and the Bank. 10. Captions and
Counterparts. The headings and subheadings in this Agreement are included solely
for convenience and shall not affect the interpretation of this Agreement. This
Agreement may be executed in one or more counterparts, each of which shall be
deemed to be an original but all of which together shall constitute one and the
same agreement. 11. Amendments. No amendments or additions to this Agreement
shall be binding unless made in writing and signed by all of the parties, except
as herein othetwise specifically provided. 12. Severability. The provisions of
this Agreement shall be deemed severable and the invalidity or unenforceability
of any provision shall not affect the validity or enforceability of the other
provisions hereof. 13. Applicable Law.Except to the extent preempted by federal
law, the laws of the Commonwealth of Pennsylvania shall govern this Agreement in
all respects, whether as to its validity, construction, capacity, performance or
othetwise. 14. Entire Agreement. This Agreement, together with any understanding
or modifications thereof as agreed to in writing by the parties, shaU constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof, other than written agreements with respect to specific plans, programs
or a1Tangements described in Sections 1 and 2. No agreements or representations,
oral or othetwise, expressed or implied concerning the subject matter hereof
have been made by either party that a re not set forth expressly in this
Agreement. 15. No Mitigation. Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or othetwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to Executive in any subsequent employment. 16.
Internal Revenue Code Section 409A. (a) This Agreement will be construed and
administered to preserve the exemption from Section 409A of the Code of payments
that qualify as a shmi-term deferral. With respect to any amount that is subject
to Section 409A of the Code, it is intended, and this Agreement will 6 US2008
13067656 2

GRAPHIC [g10451kmi006.gif]

 


I· be so construed, that any such amount payable under this Agreement and the
Company's, Bank's or Executive's exercise of authority or discretion hereunder
shall comply with the provisions of Code Section 409A and the treasury
regulations relating thereto ("Section 409A") so as not to subject Executive to
the payment of interest and additional tax that may be imposed under Section
409A. Solely as necessary to comply with Section 409A, for purposes of this
Agreement, "termination of employment" or "employment termination" or similar
terms shall have the same meaning as "separation from service" under Section
409A(a)(2)(A)(i) of the Code. For purposes of Section 409A, each payment made
under this Agreement shall be treated as a separate payment, the right to a
series of installment payments under this Agreement (if any) is to be treated as
a right to a series of separate payments, and if a payment is not made by the
designated payment date under this Agreement, the payment shall be made by
December 31 of the calendar year in which the designated date occurs. In no
event shall the Employee, directly or indi rectly, designate the calendar year
of payment. (b) If Executive is a "specified employee" on Executive's separation
from service, any payment that is subject to Section 409A and that is payable to
Executive in connection with Executive's separation from service, shall not be
paid earlier than six months after such separation from service, and to the
extent any such payment is delayed, will be paid, without interest, on the first
payroll date after the expiration of such six-month period (if Executive dies
after the date of Executive's separation from service but before any payment has
been made, such remaining payments that were or could have been delayed will be
paid to Executive's estate without regard to such six-month delay). (c)
References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Intemal Revenue Section 409A. 17. Regulatory Limitations. (a) In
no event shall the Bank or the Company be obligated to make any payment pursuant
to this Agreement that is prohibited by Section 18(k) of the Federal Deposit
Insurance Act (codified at 12 U.S.C. § 1828(k)), 12 C.F.R. Part 359, or any
other applicable law. (b) In no event shall the Bank or the Company be obligated
to make any payment pursuant to this Agreement if: (i) Executive is suspended
from office and/or temporarily prohibited from patticipating in the conduct of
the Barile's affairs by a notice served under Section 8(e)(3) (12 USC
§1818(e)(3)) or 8(g) (12 USC §1818(g)) of the Federal Deposit Insurance Act, as
amended; (ii) Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank's affairs by an order issued under
Section 8(e)(12 USC §1818(e)) or 8(g) (12 USC §1818(g)) of the Federal Deposit
Insurance Act, as amended; 7 US2008 13067656 2

GRAPHIC [g10451kmi007.gif]

 


' I the Bank is in default as defined in Section 3(x) (12 USC §1818(x)(l)) of
(iii) the Federal Deposit Insura nce Act, as amended; or (iv) the FDIC enters
into an agreement to provide assistance to or on behalf of the Bank under the
authority contained in Section 13(c) (12 USC §1823(c) of the Federal Deposit
Insurance Act, as amended. 18. Arbitration. Any dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
arbitration, conducted before a panel of three arbitrators sitting in
Philadelphia, Pennsylvania, in accordance with the mles of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator's award in any court having jurisdiction. 19. Source of Payments. All
payments provided in this Agreement shall be timely paid in cash or check from
the general funds of the Bank. The Company, however, unconditionally guarantees
payment and provision of all amounts and benefits due hereunder to Executive
and, if such amounts and benefits due from the Bank are not timely paid or
provided by the Bank, such amounts and benefits shall be paid or provided by the
Company. N WITNESS WHEREOF, the parties hayF executed this Executive Officer
Change in Control July; /_QO 17 Severa nce Agreement as of as of BENEFICIAL BANK
<;== ==========----BENEFICIAL BANCORP, INC. (as guarantor) 8 US2008 13067656 2

GRAPHIC [g10451kmi008.gif]

 